FULLAM, District Judge,
concurring.
FULLAM, District Judge.
I join in Judge Sloviter’s opinion in all respects. I write separately only to emphasize, in view of the dissenting opinion, that the record before the District Court *558demonstrated, on its face, not only that the decision to deny disability benefits was made by persons acting under a conflict of interest, but also that self-interest may well have influenced the decision. Plaintiff-appellant, in my view, clearly sustained his burden of proving that little or no deference was due the insurer’s decision.
Persons familiar with Social Security disability litigation are certainly aware that the award of disability benefits at the administrative level is not easily won. An impartial decision-maker in this case could not, in my view, simply dismiss the Social Security award as irrelevant because not binding upon the insurance company. At the very least, one would expect a better explanation than that.
I therefore agree that the District Court applied the wrong standard of scrutiny, and concur in the remand.